Citation Nr: 1815628	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-21 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  The combined evaluation for the Veteran's service-connected disabilities is at 80 percent since February 15, 2012, with at least one disability rated at 40 percent or higher.  

2.  The Veteran's combined service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his or her service-connected disabilities, from obtaining and maintaining any form of substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16. Thus, the central inquiry in a TDIU claim is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A total disability rating for compensation may be assigned when a veteran receives less than a total disability rating (i.e., less than a 100 percent combined disability rating) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Regulations provide that if a veteran is service-connected for one disability, it must be rated as 60 percent disabling or more.  If a veteran is service-connected for two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16. 

In making this determination, the following will be considered one disability: 
(1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Nevertheless, VA will grant a TDIU where a veteran's service-connected disabilities preclude gainful employment, regardless of whether he or she satisfies the above percentage evaluations.  38 C.F.R. § 4.16(b).  In such a case, the Board may not assign a TDIU without ensuring that the claim is first referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.  As such, the Board will consider whether a particular job is realistically within the physical and mental capabilities of the veteran.  

Here, the Veteran has met the preliminary schedular criteria for entitlement to a TDIU since February 15, 2012.  Effective that date, he was service-connected for the following disabilities: (i) adjustment disorder with mixed anxiety and depressed mood (50 percent); (ii) gout with metatarsalgia, both feet and right elbow (40 percent); (iii) hypertension (10 percent); (iv) tinea pedis, both feet (10 percent); and (v) right elbow scar associated with right elbow olecranon bursitis (noncompensable).  As such, he has met the schedular threshold for TDIU.

During March 2012 VA examination, the Veteran noted that he had been removed from his position as a postal truck driver in 2009 because he failed to pass the physical examination and his commercial driver's license was revoked.  As a result, he was transferred to the maintenance department, where he operated a floor scrubber.  In the November 2012 claim, he related that he has a high school education and was previously employed as a driver for the postal service.  A July 2012 employer statement indicated that he was terminated due to his resignation, effective August 2012.  He has not worked since that time.

Therefore, the threshold question is whether the combined impact of the Veteran's service-connected disabilities preclude his substantial and gainful employment.  On this point, the evidence is in conflict.

On one hand, a VA examiner found that the Veteran was not inhibited from being able to perform sedentary work due to a right elbow scar, would be able to perform work if he needed to be on his feet, would be best to avoid work that needed use of the forearms, would be able to perform sedentary work due to gout, sedentary work would be best suited because of foot pain, hypertension would allow sedentary or a physical job, and tinea pedis would allow sedentary or a physical job.  

The examiner concluded that considering all the disabilities, the Veteran could still secure and maintain gainful employment.  A 2012 examiner found that the Veteran was not unemployable due to his psychiatric disorder.

In a May 2017 VA examination, the Veteran reported that he had not worked since around the time of the last examination (2012).  He has resigned from his longtime position with postal service due to problems with his physical health, including gout and arthritis of the knee that made it "very difficult" to perform his professional duties.  However, no opinion was offered as to whether he was employable.

On the other hand, in a March 2012 statement, the Veteran's wife reflected that he was unable to "keep his gout under control."  In turn, he experienced significant depression, such that he sometimes slept through the majority of the day and was only awake for six to eight hours.

Similar testimony was offered during a Social Security Administration (SSA) psychiatric examination conducted in September 2011.  At that time, the Veteran intimated that he was "hardly" able to work due to back, foot, and leg pain, ongoing panic attacks, and sleep impairment.  His wife further reported that he was unable to control his pain at that time, and suffered from knee instability leading to falls.  Additionally, he was unable to walk far distances or sit for long periods of time without experiencing significant pain.  

The Veteran related that he experienced monthly flare-ups of his gout, during which he was rendered unable to walk, sometimes for a period of four to five days.  He experienced dizzy spells due to his medications, which he was unable to manage without the assistance of his spouse.  He was awarded SSA disability benefits in October 2012, for a primary diagnosis of osteoarthritis and allied disorders, and a secondary diagnosis of substance addiction dependence disorder (alcohol).

A January 2017 letter from a private provider classified the Veteran as unfit to work secondary to his service related disabilities of high blood pressure, gout (of the feet and lower extremities) and skin disability, to include jungle rot of the feet due to his inability to stand for significant periods of time, the inability to fully feel his feet and lower extremities, such that he was "unsafe to drive," and additional challenges as presented by his anxiety and depression. 

A July 2017 letter from the private provider asserted that the Veteran was unable to perform sedentary employment due to many of the issues outlined in the prior letter.  Further, he required medication for his conditions, which could cause drowsiness, fatigue, and confusion.  He also suffered from depression and anxiety, which would "make moving to a position he has never held very difficult for him, as he becomes easily overwhelmed."  When he experienced a gout flare-up, it was impossible for him to work due to pain and the inability to walk.  

Upon review of the above, the evidence is in at least equipoise regarding the combined impact of the Veteran's service-connected disabilities on his unemployability.  The evidence shows that gout causes such severe pain that he is unable to stand or sit for long periods of time, to walk significant distances, or to operate a vehicle.  The symptoms are exacerbated during flare-ups, which occur on a monthly basis and can last for several days.  

Further, the Veteran's adjustment disorder is productive of significant occupational deficiencies including anxiety, depression, panic attacks, and memory impairment.  As a result, he is easily overwhelmed and largely unadaptable.  In addition, the evidence shows that medications used to treat his disabilities further contribute to his unemployability due to such factors as drowsiness, fatigue, and confusion.  

As such, he has been found to be unemployable by both the SSA and a private physician, in large part due to his service-connected disabilities.  Thus, in light of his educational background, work experience, and degree of physical and psychiatric impairment, he is precluded from obtaining and maintaining any form of substantially gainful employment.

The Veteran presents with additional disorders which likely contribute to his unemployability; however, his combined service-connected conditions are sufficiently disabling as to render him unemployable, absent consideration of any additional medical conditions.  Accordingly, the preponderance of the evidence supports the claim and the appeal is granted.



ORDER

TDIU is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


